                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                                 WESTERN DIVISION


 JACQUELINE DE BRITTO BUCCO,
 ANTONIO DIEGO BARBOSA
 COUTINHO, ANA PAULA OLIVEIRA DE
 SOUZA COSTA, VINICIUS ASSAD DE
 MAGALHAES, BRIAN DE SOUZA MELO,                         CASE NO. 5:21-cv-4001
 MARCOS VINICIUS MORAIS PINTO,
 SILMAR DA SILVA REIS, CESAR
 PRIESTER ROSA, JR., NESTOR ALONSO
 ACEVEDO CONTRERAS, and LEILA                      FIRST AMENDED COMPLAINT and
 SILVA FREIRE SOARES,                                      JURY DEMAND

        Plaintiffs,

 v.

 WESTERN IOWA TECH COMMUNITY
 COLLEGE, PREMIER SERVICES, INC.
 d/b/a J&L STAFFING AND RECRUITING,
 INC. and also d/b/a J&L ENTERPRISES,
 INC., ROYAL CANIN USA, INC., TUR-
 PAK FOODS, INC., JULINE ALBERT,
 NANCY ALBRECHT, ROSANA
 SALGADO BURRIGHT, TERRY
 MURRELL, TERRY YI, JAMES
 ZUERCHER, and LILLY CASTRO,

        Defendants.


       COME NOW Plaintiffs Jacqueline de Britto Bucco, Antonio Diego Barbosa Coutinho,

Ana Paula Oliveira de Souza Costa, Vinicius Assad de Magalhaes, Brian de Souza Melo, Marcos

Vinicius Morais Pinto, Silmar Da Silva Reis, Cesar Priester Rosa, Jr., Nestor Alonso Acevedo

Contreras, and Leila Silva Freire Soares, and for their Complaint against Defendants Western

Iowa Tech Community College, Premier Services, Inc. d/b/a J&L Staffing and Recruiting, Inc.

and also d/b/a J&L Enterprises, Inc., Royal Canin USA, Inc., Tur-Pak Foods, Inc., Juline Albert,



                                               1

      Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 1 of 34
Nancy Albrecht, Rosana Salgado Burright, Terry Murrell, Terry Yi, James Zuercher, and Lilly

Castro state as follows:

                                    NATURE OF THE CASE

        1.      This action is brought pursuant to the provisions of The Trafficking Victims

Protection Act, 18 U.S.C. §§ 1581, 1589, 1590, and 1595, The Fair Labor Standards Act, 29

U.S.C. § 201, The Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1962, as

well as violations of state law including violations of the Iowa Wage Payment Collections Act,

unjust enrichment, fraudulent misrepresentation, negligent misrepresentation, breach of contract,

tortious bad faith breach of contract or denial of contract, and tortious infliction of emotional

distress.

                                     JURISDICTION AND VENUE

        2.      This Court has jurisdiction under 28 U.S.C. § 1331 as this is a civil action arising

under federal law.

        3.      Venue in the Northern District Court in Iowa is proper under 28 U.S.C. § 1391 as

a substantial part of the events or omissions giving rise to this claim occurred in Woodbury

County, Iowa.

                                             PARTIES

        4.      At all times material hereto, Plaintiff Jacqueline de Britto Bucco (“Bucco”) was a

citizen of Brazil, a resident of Woodbury County, Iowa, and a participant in the J-1 Visa

Program at WITCC.

        5.      At all times material hereto, Plaintiff Antonio Diego Barbosa Coutinho

(“Coutinho”) was a citizen of Brazil, a resident of Woodbury County, Iowa, and a participant in

the J-1 Visa Program at WITCC.



                                                  2

      Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 2 of 34
       6.      At all times material hereto, Plaintiff Ana Paula Oliveira de Souza Costa (“Costa)

was a citizen of Brazil, a resident of Woodbury County, Iowa, and a participant in the J-1 Visa

Program at WITCC.

       7.      At all times material hereto, Plaintiff Vinicius Assad de Magalhaes (“Magalhaes”)

was a citizen of Brazil, a resident of Woodbury County, Iowa, and a participant in the J-1 Visa

Program at WITCC.

       8.      At all times material hereto, Plaintiff Brian de Souza Melo (“Melo”) was a citizen

of Brazil, a resident of Woodbury County, Iowa, and a participant in the J-1 Visa Program at

WITCC.

       9.      At all times material hereto, Plaintiff Marcos Vinicius Morais Pinto (“Pinto”) was

a citizen of Brazil, a resident of Woodbury County, Iowa, and a participant in the J-1 Visa

Program at WITCC.

       10.     At all times material hereto, Plaintiff Silmar Da Silva Reis (“Reis”) was a citizen

of Brazil, a resident of Woodbury County, Iowa, and a participant in the J-1 Visa Program at

WITCC.

       11.     At all times material hereto, Plaintiff Cesar Priester Rosa, Jr. (“Rosa”) was a

citizen of Brazil, a resident of Woodbury County, Iowa, and a participant in the J-1 Visa

Program at WITCC.

       12.     At all times material hereto, Plaintiff Nestor Alonso Acevedo Contreras

(“Contreras”) was a citizen of Chile, a resident of Woodbury County, Iowa, and a participant in

the J-1 Visa Program at WITCC.

       13.     At all times material hereto, Plaintiff Leila Silva Freire Soares (“Soares”) was a

citizen of Brazil, a resident of Woodbury County, Iowa, and a participant in the J-1 Visa



                                                 3

      Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 3 of 34
Program at WITCC.

       14.     At all times material hereto, Defendant Western Iowa Tech Community College

(“WITCC”), was a public community college organized and existing under the laws of the State

of Iowa, with its principal place of business in Sioux City, Iowa.

       15.     At all times material hereto, Premier Services, Inc. d/b/a J&L Staffing and

Recruiting, Inc. and also d/b/a J&L Enterprises, Inc. (collectively, “J&L Staffing”), was an Iowa

corporation, with its principal place of business in Sioux City, Iowa.

       16.     At all times material hereto, Defendant Royal Canin USA, Inc. (“Royal Canin”)

was a Virginia corporation, with its principal place of business in St. Charles, Missouri, and a

plant location in North Sioux City, South Dakota where it manufactures high-end pet food.

       17.     At all times material hereto, Defendant Tur-Pak Foods, Inc. (“Tur-Pak”) was an

Iowa corporation, with its principal place of business in Sioux City, Iowa where it packs and

assembles food products.

       18.     At all times material hereto, Defendant Juline Albert was a United States citizen,

a resident of Sioux City, Iowa, and an employee and Vice-President of WITCC.

       19.     At all times material hereto, Defendant Nancy Albrecht was a United States

citizen, a resident of Sioux City, Iowa, and an employee of J&L Staffing.

       20.     At all times material hereto, Defendant Rosana Salgado Burright was a United

States citizen, a resident of Sioux City, Iowa, an employee of WITCC, and worked as an

International Education Specialist and Recruiter.

       21.     At all times material hereto, Defendant Terry Murrell was a United States citizen,

a resident of Sioux City, Iowa, and an employee and President of WITCC.

       22.      At all times material hereto, Defendant Terry Yi was a United States citizen, a



                                                 4

      Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 4 of 34
resident of Sioux City, Iowa, and an employee of WITCC.

       23.     At all times material hereto, Defendant James Zuercher was a United States

citizen, a resident of Sioux City, Iowa, and an employee of WITCC.

       24.     At all times material hereto, Defendant Lilly Castro was a United States citizen, a

resident of Sioux City, Iowa, and an employee of WITCC.

                      FACTUAL BACKGROUND – ALL PLAINTIFFS

       25.     Plaintiffs were all participants in the Federal J-1 Visa Program at WITCC.

       26.     Defendants represented to Plaintiffs that the Federal J-1 Visa Program at WITCC

was a two-year program in which Plaintiffs would study at WITCC and complete internships

related to their field of study and at which they would work no more than 32 hours per week.

       27.     After Plaintiffs arrived in the United States, they were assigned jobs at

Defendants Royal Canin and/or Tur-Pak.

       28.     The jobs to which Plaintiffs were assigned had no educational value and were

completely unrelated to their intended fields of study.

       29.     Plaintiffs were expected to work more than the 32 hours a week they had been

told they would be working.

       30.     Defendants told Plaintiffs that if they were unable to work due to illness, they

would be removed from the J-1 Visa Program and sent home to their native country.

       31.     Defendants Royal Canin and Tur-Pak paid $15 per hour for the labor Plaintiffs

provided, yet Plaintiffs, themselves, received only $7.25 per hour. The rest of their earnings were

given to WITCC and J&L Staffing.

       32.     Plaintiffs were enrolled in classes at WITCC but kept segregated from the general

student population and took classes only with other Brazilians and Chileans who were part of the



                                                 5

      Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 5 of 34
J-1 Visa Program.

       33.     In November 2019, an anonymous complaint was made which resulted in the U.S.

State Department investigating the J-1 Visa Program at WITCC.

       34.     On November 19, 2019, the State Department interviewed several of the students

participating in the J-1 Visa Program.

       35.     After the State Department completed their interviews, Plaintiffs lost their jobs at

Royal Canin and Tur-Pak.

       36.     Because they were no longer working, Plaintiffs did not have money to buy food.

WITCC told the students to utilize local food pantries.

       37.     Defendant WITCC ended the J-1 Visa Program in January 2020 and asked the

students to vacate student housing in February and March of 2020.

             FACTUAL BACKGROUND – JACQUELINE DE BRITTO BUCCO

       38.     Plaintiff Bucco learned about the J-1 Visa Program at WITCC through a friend in

Brazil who knew Defendant Rosana Salgado Burright (“Burright”).

       39.     Plaintiff Bucco applied and was accepted into the program.

       40.     Defendant Burright told Plaintiff Bucco that she would receive free housing and

food as well as scholarships to cover her tuition.

       41.     When Plaintiff Bucco first arrived in the U.S., WITCC was providing the J-1 Visa

students with $50 Wal-Mart gift cards for groceries.

       42.     After the J-1 Visa students started working, WITCC stopped giving the students

gift cards. Students who were struggling to buy food were told by Defendant Burright to go to

the local food pantry.

       43.     Plaintiff Bucco’s intended field of study at WITCC was Culinary Arts.



                                                 6

      Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 6 of 34
        44.    Plaintiff was told by Defendant Burright she would be studying at WITCC and

working 32 hours per week at Defendant Tur-Pak.

        45.    Plaintiff Bucco worked at Tur-Pak. She was paid $7.25 per hour and worked 40

hours per week.

        46.    Plaintiff Bucco worked in extreme cold and was not given suitable clothes to

work in the freezer. Bucco had no winter clothes or gloves and worked wearing only a pair of

jeans and a sweatshirt.

        47.    Plaintiff Bucco worked on the production line, handling food using only

disposable plastic gloves. Bucoo constantly felt unsafe at Tur-Pak because she was assigned to

work with and around drug addicts, alcoholics, and criminals.

        48.    Plaintiff Bucco’s work at Tur-Pak had no educational value and was completely

unrelated to her field of study.

        49.    Plaintiff Bucco changed her field of study to Robotics and Automation and then

worked at Defendant Royal Canin.

        50.    Plaintiff Bucco’s job was to package pet food. She was paid $7.25 per hour for

her work at Royal Canin and worked between 32-50 hours per week.

        51.    Plaintiff Bucco was in charge of line production to ensure all cans passed

inspection. Prior to inspection, the cans were washed with a chlorine based product. Bucco

acquired hand irritations that caused pain and hand injuries.

        52.    Plaintiff Bucco also transported large, heavy collapsible wire containers using a

pallet jack.

        53.    Plaintiff Bucco’s work at Royal Canin had no educational value and was

completely unrelated to her field of study.



                                                 7

      Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 7 of 34
       54.     In January 2020, Plaintiff Bucco was told by Defendant Albert (with Defendants

Burright and Murrell present) she could no longer work at Royal Canin due to the anonymous

complaint that was made to the State Department.

       55.     On January 29, 2020, Defendant WITCC hired Plaintiff Bucco for a job doing

administrative work.

       56.     Plaintiff Bucco was paid $7.25 per hour by Defendant WITCC to perform

administrative and office related job duties.

       57.     Plaintiff Bucco worked doing administrative work for WITCC until it ended the J-

1 Visa Program.

              FACTUAL BACKGROUND – ANTONIO DIEGO BARBOSA COUTINHO

       58.     Plaintiff Coutinho learned about Defendant WITCC’s J-1 Visa Program from a

friend who knew Defendant Burright.

       59.     Plaintiff Coutinho reached out to Defendant Burright, who sent him information

about the program. Plaintiff Coutinho applied and was accepted to the program.

       60.     Plaintiff Coutinho’s intended field of study at WITCC was Robotics and

Automation.

       61.     Plaintiff Coutinho was told he would be studying at WITCC and working 36

hours per week at Defendant Royal Canin as a robotics and automation technician. He was also

told he would not pay any fees to WITCC and his housing and food would be provided.

       62.     Plaintiff Coutinho’s job at Royal Canin was unrelated to the field of Robotics and

Automation.

       63.     Plaintiff Coutinho worked carrying 50 lb. bags of rice, flour, and corn to a mixer,

where it was mixed with meat that was used to make pet food.



                                                8

      Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 8 of 34
       64.     Plaintiff Coutinho worked more than 36 hours a week, often working up to 52

hours per week.

       65.     Plaintiff Coutinho was paid $7.25 per hour for his work at Royal Canin. His

American co-workers told him they were earning approximately $18 - $18.25 per hour for the

same work.

       66.     In March 2020, Plaintiff Coutinho moved out of the student housing at WITCC

because Defendant WITCC had ended the J-1 Visa Program.

             FACTUAL BACKGROUND - ANA PAULA OLIVEIRA DE SOUZA COSTA

       67.     Plaintiff Costa learned about the J-1 Visa Program via a Facebook post.

       68.     Plaintiff Costa’s intended field of study was Culinary Arts and Food Services.

       69.     Prior to arriving in the U.S., Plaintiff Costa was told she would be working a

maximum of 35 hours per week in a job which was related to food service.

       70.     Plaintiff Costa was told that the job she would be placed in could be in a factory,

but it would be related to her field of study and would give her valuable professional experience.

       71.     Plaintiff Costa was not placed in a job related to food service, but instead worked

at Defendant Royal Canin, a pet food company.

       72.     Royal Canin paid $15 per hour for Plaintiff Costa’s work, but she only received

$7.25 per hour for the hours she worked.

       73.     In March 2020, Plaintiff Costa moved out of the student housing at WITCC

because Defendant WITCC had ended the J-1 Visa Program.

               FACTUAL BACKGROUND - VINICIUS ASSAD DE MAGALHAES

       74.     Plaintiff Magalhaes learned about the J-1 Visa Program through his friend, Diego

Barbosa, who put Plaintiff Magalhaes in touch with Defendant Burright.



                                                 9

      Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 9 of 34
         75.   Plantiff Magalhaes contacted Defendant Burright and she assisted him in applying

for the program.

         76.   Plaintiff Magalhaes’s intended field of study was Robotics and Automation.

         77.   Plaintiff Magalhaes was told he would more than likely be working at Royal Cain,

and his job would be related to robotics or machine maintenance.

         78.   Plaintiff Magalhaes worked at Royal Canin as an Operator. This position was

unrelated to robotics and automation. He earned $7.25 per hour.

         79.   There were weeks Plaintiff Magalhaes worked more than 54 hours per week even

though he understood the maximum number hours worked was supposed to be 40 hours per

week.

         80.   In November 2019, Plaintiff Magalhaes was told he could no longer work at

Royal Canin due to the anonymous complaint that was made to the State Department.

         81.   After Plaintiff Magalhaes’s employment at Royal Canin ended, he resorted to

using local food pantries and church donations for food.

         82.   In December 2019, Plaintiff Magalhaes found a job at Firehouse Subs. When

Defendant WITCC found out he was working outside of the program he was told that he must

leave.

         83.   After the State Department’s investigation, Defendant WITCC held a press

conference in which the Director was confronted by the report.

         84.   The report contained a document signed by the financial president that they would

provide food for the J-1 Visa students.

         85.   After this press conference, the students in the J-1 Visa program were forced to go

to local food banks and churches for food.



                                               10

     Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 10 of 34
       86.     Defendant WITCC eventually was forced to provide food for the J-1 Visa

Students.

       87.     In mid-January 2020, Plaintiff Magalhaes started working for WITCC Radio as a

marketing intern.

       88.     Plaintiff Magalhaes left WITCC housing in March 2020 after WITCC ended the

J-1 Visa Program.

                       FACTUAL BACKGROUND - BRIAN DE SOUZA MELO

       89.     Plaintiff Melo learned about the J-1 Visa program via a Facebook post from

Defendant Burright. Plaintiff Melo’s grandmother knew Defendant Burright from church, so he

trusted the program was legitimate.

       90.     Defendant Burright’s Facebook post represented the J-1 Visa Program as a 2-year

program in which students could study and work in an internship related to their field of study.

       91.     Plaintiff Melo’s intended field of study was Robotics and Automation.

       92.     Plaintiff Melo was told he would be studying and working in a job related to

Robotics and Automation. He was told he would be working 35 hours per week.

       93.     Initially, Plaintiff Melo worked at Defendant Tur-Pak because there were no

positions available at Defendant Royal Canin.

       94.     Plaintiff Melo was paid $7.25 for his work at Tur-Pak. In addition to taxes,

Defendant Tur-Pak deducted transportation costs for the van they provided to the J-1 Visa

Students.

       95.     Plaintiff Melo’s work was completely unrelated to robotics and automation.

       96.     After some time working at Tur-Pak, Plaintiff Melo was offered a position at

Royal Canin because another J-1 Visa student had been fired for missing work due to illness.



                                                11

     Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 11 of 34
        97.       Plaintiff Melo was paid $7.25 per hour for his work at Royal Canin.

        98.       In November 2019, Plaintiff Melo was told he could no longer work at Royal

Canin due to the State Department’s investigation.

        99.       Plaintiff Melo looked for other jobs outside of the J-1 Visa Program because he

needed money to support himself.

        100.      Plaintiff Melo found a job at Hy-Vee but was told by Defendant Albert that he

could not work outside of the WITCC J-1 Visa Program.

        101.      In February 2020, Defendant WITCC offered Plaintiff Melo a position as a Social

Justice intern.

        102.      In March 2020, Defendant WITCC told Plaintiff Melo and the other J-1 Students

that they were ending the program and the students would be sent home.

        103.      Plaintiff Melo left WITCC housing in March 2020 after WITCC ended the J-1

Visa Program.

                  FACTUAL BACKGROUND - MARCOS VINICIUS MORAIS PINTO

        104.      Plaintiff Pinto’s intended field of study was Robotics and Automation. He was

told he would be studying and working in his field of study.

        105.      Plaintiff Pinto was placed at Royal Canin for work. He was very disappointed

when he learned his job had nothing to do with robotics or automation.

        106.      Plaintiff Pinto’s job at Royal Canin involved carrying large 50 lb. bags of

chemicals and dosing the pet food with the chemicals.

        107.      Plaintiff Pinto’s work schedule was unpredictable. He would work anywhere from

36-56 hours per week. He would often work 12 days in a row and would work double shifts on

weekends.



                                                   12

     Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 12 of 34
       108.     Plaintiff Pinto was paid $7.25 per hour for his work at Royal Canin.

       109.     Plaintiff Pinto was aware Royal Canin was paying $15 per hour for his labor, and

WITCC and J&L Staffing were taking a percentage of his wages. Of the $15 which Royal Canin

paid for Plaintiff Pinto’s labor, Plaintiff Pinto only received $7.25 with the remainder going to

WITCC and J&L Staffing.

       110.     Plaintiff Pinto left WITCC housing in March 2020 after WITCC ended the J-1

Visa Program.

                        FACTUAL BACKGROUND - SILMAR DA SILVA REIS

       111.     Plaintiff Reis learned of the J-1 Visa Program via a Facebook post from

Defendant Burright.

       112.     Plaintiff Reis’s intended field of study was Robotics and Automation.

       113.     When Plaintiff Reis inquired about the program, Defendant Burright told him it

was a two-year program which would allow Plaintiff Reis to study Robotics and Automation and

work in the field of robotics.

       114.     Plaintiff Reis was told he would be working around 30 hours per week at Royal

Canin as a robotics technician. Plaintiff Reis was familiar with Royal Canin and was hopeful

this experience could eventually lead to a job in Brazil.

       115.     Plaintiff Reis’s job at Royal Canin was not related to the field of robotics. Rather

than working with robotics, Plaintiff Reis worked with high risk ingredients. He handled 50 lb.

bags of chemical ingredients and mixed them in the pet food.

       116.     Rather than the 30 hours per week, Plaintiff Reis was working 50-60 hours per

week at Royal Canin.

       117.     Plaintiff Reis was paid $7.25 per hour for his work at Royal Canin.



                                                 13

     Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 13 of 34
       118.     Plaintiff Reis left WITCC housing in March 2020 after WITCC ended the J-1

Visa Program.

                FACTUAL BACKGROUND – CESAR PRIESTER ROSA, JR.

       119.     Plaintiff Rosa learned about the J-1 Visa program through a friend and a

Facebook post by Defendant Burright.

       120.     The Facebook post described the program as a 2-year program in which students

could study and work in a field related to their studies. The post said fees and housing would be

paid for.

       121.     Plaintiff Rosa was told that he would receive free housing and food as well as a

scholarship to cover his tuition.

       122.     When Plaintiff Rosa first arrived in the U.S., Defendant WITCC was providing

the J-1 Visa students with $50 Wal-Mart gift cards for groceries.

       123.     Plaintiff Rosa’s intended field of study was Robotics.

       124.     Plaintiff Rosa was told he would be working at Defendant Royal Canin.

       125.     Plaintiff Rosa thought he would be working in a position related to robotics and

automation, but his jobs were unrelated to his field of study.

       126.     Plaintiff Rosa worked in the cooler moving 50 lb. blocks of frozen meat which

would be used for making pet food.

       127.     Plaintiff Rosa also worked in the mixing room processing pet food and in

packaging.

       128.     Plaintiff Rosa was paid $7.25 per hour.

       129.     Despite being told he would be working 32 hours per week, Plaintiff Rosa worked

between 36 – 54 hours per week.



                                                14

     Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 14 of 34
       130.     After the anonymous complaint to the State Department, Plaintiff Rosa was told

he could no longer work at Royal Canin.

       131.     After the J-1 Visa students started working, WITCC stopped giving the students

gift cards. Students who were struggling to buy food were told to go to the local food bank.

       132.     Plaintiff Rosa could not afford food without the income he was receiving from

Defendant Royal Canin. He went to the food pantry weekly in order to survive because he did

not receive financial aid from Defendant WITCC.

       133.     Defendant WITCC then hired Plaintiff Rosa on January 29, 2020 for a job doing

administrative work with campus security until the end of the J-1 Visa Program.

       134.     Plaintiff Rosa left WITCC housing in March 2020 after WITCC ended the J-1

Visa Program.

       FACTUAL BACKGROUND - NESTOR ALONSO ACEVEDO CONTRERAS

       135.     Plaintiff Acevedo learned about the J-1 Visa Program at WITCC via a Facebook

post and a contact in Chili.

       136.     Plaintiff Acevedo’s intended field of study was Culinary Arts.

       137.     Plaintiff Acevedo thought he would be working in a job related to Culinary Arts.

       138.     Plaintiff Acevedo was told by Defendants that he would receive free housing and

food. In the beginning, Plaintiff Acevedo was given Walmart gift cards to purchase food, but

once he started working, he no longer received the cards.

       139.     Plaintiff worked at Defendant Tur-Pak packaging food. Plaintiff had to unload

boxes of meats and put them in the refrigerator and manage the delivery of them to the

production lines.

       140.     Plaintiff received only $7.25 per hour for his work at Tur-Pak.



                                                15

     Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 15 of 34
       141.     Plaintiff Acevedo asked by Defendants took money he earned from his

paychecks. They told him it was because he had to reimburse them for his plane ticket to Iowa

and he and to cover rent.

       142.     Plaintiff worked five to six days a week.

       143.     Defendants threatened Plaintiff that if he did not work, he would be removed from

the program. At one point, he broke a tooth while working but did not go to the dentist out of

fear of missing work and being deported.

       144.     Plaintiff Acevedo left WITCC housing in March 2020 after WITCC ended the J-1

Visa Program.

                  FACTUAL BACKGROUND - LEILA SILVA FREIRE SOARES

       145.     Plaintiff Soares learned about the J-1 Visa Program at WITCC via a friend and

then contacted Defendant Burright via Facebook to inquire about the program.

       146.     Plaintiff Soares’s intended field of study was Culinary Arts.

       147.     Plaintiff Soares thought she would be working in a job related to Culinary Arts.

       148.     Plaintiff worked at Defendant Tur-Pak packaging food. The work environment at

Tur-Pak was very cold, and Plaintiff was not given proper attire to wear while working in the

freezer.

       149.     Plaintiff worked approximately 40 hours per week.

       150.     Plaintiff was paid $7.25 per hour for her work at Tur-Pak. Defendant Tur-Pak

deducted $40 per week from her paycheck for transportation costs.

       151.     Plaintiff Soares left WITCC housing in March 2020 after WITCC ended the J-1

Visa Program.




                                                 16

     Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 16 of 34
      COUNT I: FORCED LABOR AND TRAFFICKING FOR FORCED LABOR,
        TRAFFICKING VICTIMS PROTECTION REAUTHORIZATION ACT,
     VIOLATIONS OF 18 U.S.C. §§ 1581, 1589, 1590, and 1595 – ALL DEFENDANTS

         152.   By recruiting Plaintiffs for WITCC’s J-1 Visa Program, Defendants recruited,

transported, provided, or obtained Plaintiffs for labor or services.

         153.   Defendants knowingly benefited, either financially or by receiving things of

value, specifically as follows:

                a. Defendants Tur-Pak and Royal Canin were compensated with guaranteed

                    workers who could not quit or even take a sick day without fear of retaliation.

                b. The WITCC Defendants received a kickback for each hour of labor performed

                    by Plaintiffs.

                c. Defendant J&L Staffing benefited by obtaining employees who could not quit

                    or even take a sick day for fear of legal repercussions (e.g., deportation) and

                    serious physical harm (withholding food and housing).

         154.   Defendants told Plaintiffs the J-1 Visa Program was an educational cultural

exchange program, and that they would study and work in an internship related to their field of

study.

         155.   Defendants knowingly placed Plaintiffs in unskilled labor positions, which are not

permitted under the J-1 Visa Program requirements, rather than placing them in internships

related to their fields of study.

         156.   Defendants Royal Canin and Tur-Pak paid Defendants WITCC and J&L Staffing

for the Plaintiffs’ labor.

         157.   Defendants knowingly obtained the labor and services of Plaintiffs by means of

the abuse or threatened abuse of the law or legal process.



                                                 17

     Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 17 of 34
       158.    Defendants expected Plaintiffs to work excruciating hours, to work while sick,

and threatened Plaintiffs with deportation if Plaintiffs were unable to work.

       WHEREFORE, Plaintiffs respectfully request the following relief:

               a. That all Defendants be prohibited and enjoined from any further participation

                   in the J-1 Visa Program in perpetuity;

               b. Judgment against all Defendants, joint and severally;

               c. That Plaintiffs be awarded compensatory and consequential damages;

               d. That Plaintiffs be made whole by providing them with the educational

                   opportunities promised to them, compensation for the past and future mental

                   and emotional harm and anguish, moneys paid during the recruitment process

                   and expenses incurred to travel to and from the United States, repayment of

                   deductions withheld from Plaintiffs’ paychecks, and other affirmative relief;

               e. That Plaintiffs be awarded reasonable attorney fees and costs incurred in

                   prosecuting this action; and

               f. That Plaintiffs be awarded such additional and further relief as is just and

                   appropriate.

   COUNT II: VIOLATIONS OF 29 U.S.C. § 201, FAIR LABOR STANDARDS ACT,
   UNPAID OVERTIME WAGES – DEFENDANTS ROYAL CANIN AND TUR-PAK

       159.    At all times relevant to this complaint, Plaintiffs were employed by Defendants

Royal Canin and Tur-Pak.

       160.    At all times relevant to this complaint, Defendants Royal Canin and Tur-Pak were

subject to the requirements of the Fair Labor Standards Act.

       161.    Defendants Royal Canin and Tur-Pak failed to pay Plaintiffs all wages due and

failed to pay Plaintiffs time and a half for hours exceeding 40 per week.

                                                  18

     Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 18 of 34
        WHEREFORE, Plaintiffs demand judgment against Defendants Royal Canin and Tur-

Pak for unpaid wages, liquidated damages, prejudgment and postjudgment interest, court costs,

and attorney fees.

   COUNT III: VIOLATIONS OF IOWA WAGE PAYMENT COLLECTIONS LAW –
                 DEFENDANTS ROYAL CANIN AND TUR-PAK

        162.   Plaintiffs were employees within the meaning of Iowa Code Chapter 91A.

        163.   Defendant Royal Canin was an employer within the meaning of Iowa Code

Chapter 91A.

        164.   Defendant Tur-Pak was an employer within the meaning of Iowa Code Chapter

91A.

        165.   Defendants unlawfully withheld deductions from Plaintiffs’ paychecks and

diverted them to Defendants J&L Staffing and WITCC.

        166.   Defendants Royal Canin and Tur-Pak failed to pay Plaintiff all wages due,

including but not limited to, time and a half for hours exceeding 40 per week.

        WHEREFORE, Plaintiffs demand judgment against Defendants Royal Canin and Tur-

Pak for unpaid wages, liquidated damages, prejudgment and postjudgment interest, court costs,

attorney fees, and such other relief as is just and appropriate.

  COUNT IV: VIOLATIONS OF 18 U.S.C. § 1962 – RACKETEER INFLUENCED AND
            CORRUPT ORGANIZATIONS ACT– ALL DEFENDANTS

        167.   At all times material to this complaint, Defendants WITCC, Royal Canin, Tur-

Pak, and J&L Staffing were engaged in an ongoing business relationship.

        168.   Defendants WITCC and J&L Staffing sent representatives to Chile and Brazil to

recruit students for the J-1 Visa Program, which they represented as a cultural exchange

program.



                                                  19

       Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 19 of 34
       169.    Defendants WITCC and J&L Staffing told Plaintiffs they would be studying at

WITCC and would be provided an internship in their field of study.

       170.    Defendants WITCC and J&L Staffing then placed Plaintiffs in unskilled labor

positions at Royal Canin and Tur-Pak.

       171.    Plaintiffs were paid significantly less than American employees in the same

positions and had unlawful deductions withheld from their paychecks.

       172.    The Defendants’ ongoing business relationship meets the requirements for a

RICO enterprise within the meaning of 18 U.S.C. § 1961(4).

       173.    Forced labor and trafficking for forced labor constitutes racketeering activity as

that term is defined in 18 U.S.C. § 1961(1)(B). Forced labor and trafficking for forced labor

satisfies the requirements for a RICO predicate act and for a nexus with interstate commerce.

       174.    Defendants’ multiple fraudulent misrepresentations as detailed above constitute a

pattern of racketeering activity within the meaning of 18 U.S.C. § 1961(5).

       175.    Defendants have conducted and have conspired to conduct the affairs of the RICO

enterprise through a pattern of racketeering activity in violation of 18 U.S.C. § 1962(c) and (d).

       176.    As a direct result of Defendants’ actions, Plaintiffs have sustained injuries and

           damages.

       WHEREFORE, Plaintiffs respectfully request for the following relief:

               a. That all Defendants be prohibited and enjoined from any further participation

                   in the J-1 Visa Program in perpetuity;

               b. Judgment against all Defendants, jointly and severally;

               c. That Plaintiffs be awarded compensatory damages;

               d. That Plaintiffs be made whole by providing them with reimbursement for



                                                20

     Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 20 of 34
                   moneys paid during the recruitment process and expenses incurred to travel to

                   and from the United States, repayment of deductions withheld from Plaintiffs’

                   paychecks, and other affirmative relief;

               e. That Plaintiffs be awarded reasonable attorneys fees and costs incurred in

                   prosecuting this action; and

               f. That Plaintiffs be awarded such additional and further relief as is just and

                   appropriate.

     COUNT V: CONSPIRACY TO COMMIT VIOLATIONS OF 18 U.S.C. § 1962 -
     RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT– ALL
                            DEFENDANTS

       177.    Defendants WITCC, J&L Staffing, Royal Canin, and Tur-Pak agreed to

accomplish an unlawful plan to engage in a pattern of racketeering activity.

       178.    Defendants WITCC, J&L Staffing, Royal Canin, and Tur-Pak agreed to the

overall objective of the conspiracy or agreed with at least one other Defendant to commit two

predicate acts as part of the conspiracy.

       179.    Defendants WITCC, J&L Staffing, Royal Canin, and Tur-Pak agreed to the

overall objective of recruiting Plaintiffs for unskilled labor positions under the guise of having

the Plaintiffs participate in Defendant WITCC’s J-1 Visa Program.

       180.    Defendants WITCC, J&L Staffing, Royal Canin, and Tur-Pak agreed to the

following predicate acts as part of the conspiracy:

               a. Defendants WITCC and J&L Staffing recruited Plaintiffs to participate in

                   Defendant WITCC’s J-1 Visa Program by intentionally making false

                   statements.

               b. J&L Staffing then placed the recruited Plaintiffs at Defendants Royal Canin



                                                  21

     Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 21 of 34
           and Tur-Pak in unskilled labor positions, which were jobs specifically

           excluded from participating in the federal J-1 Visa Program and in which

           Plaintiffs were specifically forbidden from participating.

        c. Defendants Royal Canin and Tur-Pak made fraudulent unlawful deductions

           from the Plaintiffs’ paychecks and gave portions of those deductions to

           Defendants WITCC and J&L Staffing.

 181.   As a direct result of Defendants’ actions, Plaintiffs have sustained injuries and

    damages.

 WHEREFORE, Plaintiffs respectfully request the following relief:

        a. That all Defendants be prohibited and enjoined from any further participation

           in the J-1 Visa Program in perpetuity;

        b. Judgment against all Defendants, jointly and severally;

        c. That Plaintiffs be awarded compensatory damages;

        d. That Plaintiffs be made whole by providing them with compensation, moneys

           paid during the recruitment process and expenses incurred to travel to and

           from the United States, repayment of deductions withheld from Plaintiffs’

           paychecks, and other affirmative relief;

        e. That Plaintiffs be awarded treble damages pursuant to 18 U.S.C. § 1964(c);

        f. That Plaintiffs be awarded reasonable attorneys’ fees and costs incurred in

           prosecuting this action; and

        g. That Plaintiffs be awarded such additional and further relief as is just and

           appropriate.




                                          22

Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 22 of 34
    COUNT VI – VIOLATION OF THE 13TH AMENDMENT – ALL DEFENDANTS

       183.     Defendants collectively required Plaintiffs to work under conditions that

constituted involuntary servitude.

       184.     Defendants exerted extreme psychological pressure on Plaintiffs to coerce them to

work, including:

             a. Threatening to revoke their J-1 Visas and deport them if they missed work.

             b. Threatening them with large amounts of debt owed if they missed work.

             c. Threatening to withhold food or housing if they failed to work.

             d. Charging Plaintiffs at least $250.00 per week if they were not working at a job

                where Defendants were getting financial benefits from Plaintiffs’ work.

             e. Dictating when and where Plaintiffs could work, and under what conditions, in

                their free time.

       185.     Defendants isolated Plaintiffs and controlled their movements, specifically

including:

             a. Requiring Plaintiffs to live in Defendant WITCC housing.

             b. Restricting Plaintiffs’ access to vehicles to leave or their ability to obtain financial

                ability to purchase plane tickets to return home.

             c. Contractually obligating Plaintiffs to keep Defendant WITCC aware of their

                location at all times.

       186.     Defendants took advantage of the natural isolation that occurred because Plaintiffs

were immigrants with limited English abilities.

       187.     As a result of these conditions, Plaintiffs had no real choice but to work for the

Defendants, until the program was shut down.



                                                   23

     Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 23 of 34
        188.    Once Plaintiffs were brought to the United States and indebted to Defendants,

they had no real choice but to do the work demanded of them.

        189.    Defendants, through their agents, servants, and employees in their official

capacities, established a policy, regulation, official decision, custom, or usage of reckless, or

deliberate indifference to the rights of Plaintiffs.

        190.    Defendants have established, maintained, and enforced policies, regulations,

official decisions, or usages which unconstitutionally deprived Plaintiffs of their rights against

involuntary servitude as guaranteed by the Thirteenth Amendment to the United States

Constitution.

        191.    Defendants deprived Plaintiffs of the rights guaranteed to them under the

Thirteenth Amendment to the United States Constitution, in violation of 42 U.S.C. § 1983.

                WHEREFORE, Plaintiffs respectfully request the following relief:

                a. That all Defendants be prohibited and enjoined from any further participation

                    in the J-1 Visa Program in perpetuity;

                b. Judgment against all Defendants, jointly and severally;

                c. That Plaintiffs be awarded compensatory and consequential damages;

                d. That Plaintiffs be awarded punitive damages, as allowed by law;

                e. That Plaintiffs be made whole by providing them with compensation, moneys

                    paid during the recruitment process and expenses incurred to travel to and

                    from the United States, repayment of deductions withheld from Plaintiffs’

                    paychecks, and other affirmative relief;

                f. That Plaintiffs be awarded reasonable attorneys fees and costs incurred in

                    prosecuting this action; and



                                                   24

     Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 24 of 34
                g. That Plaintiffs be awarded such additional and further relief as is just and

                   appropriate.

   COUNT VII: DENIAL OF RIGHT TO PROCEDURAL AND SUBSTANTIVE DUE
      PROCESS UNDER IOWA STATE CONSTITUTION ARTICLE I, § 9 –
                           ALL DEFENDANTS

         192.   The Iowa Constitution guarantees that no person shall be deprived of life, liberty

or property without due process of law.

         193.   The Iowa Constitution strictly prohibits slavery or involuntary servitude, unless

for the punishment of crime.

         194.   Defendants, through their agents, servants and employees in their official

capacities, deprived Plaintiffs of procedural and substantive due process, through policy, practice

and/or custom, when recklessly and/or intentionally subjecting them to human and labor

trafficking, coercing them to work for Defendants’ benefit, isolating and controlling their

movements and sources of financial independence, and threatening them with deportation or

other punishment as fully detailed above.

         195.   Defendants deprived Plaintiffs of their rights without notice and opportunity to be

heard.

         196.   Defendants’ conduct shocks the conscience.

         197.   As a result of Defendants’ reckless and/or intentional conduct, Plaintiffs suffered

and will continue to economic injury, past and future pain and suffering, and other damages in an

amount to be determined by the finder of fact.

         198.   Defendants’ reckless and/or intentional conduct caused Plaintiffs’ damages.

         199.   Defendants’ actions perpetrated against Plaintiffs were done in reckless disregard

for the rights of Plaintiffs, entitling them to punitive damages pursuant to Iowa Code Section



                                                 25

     Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 25 of 34
668A.1. Punitive damages are necessary to vindicate Plaintiffs’ infringed rights of privacy and/or

dignity. Godfrey v. State, 898 N.W.2d 844, 881 (Iowa 2017) (Cady, J., dissenting in part,

concurring in part).

       WHEREFORE, Plaintiffs respectfully request the following relief:

               a. That all Defendants be prohibited and enjoined from any further participation

                   in the J-1 Visa Program in perpetuity;

               b. Judgment against all Defendants, jointly and severally;

               c. That Plaintiffs be awarded compensatory and consequential damages;

               d. That Plaintiffs be awarded punitive damages as allowed by law;

               e. That Plaintiffs be made whole by providing them with compensation, moneys

                   paid during the recruitment process and expenses incurred to travel to and

                   from the United States, repayment of deductions withheld from Plaintiffs’

                   paychecks, and other affirmative relief;

               f. That Plaintiffs be awarded reasonable attorneys fees and costs incurred in

                   prosecuting this action; and

               g. That Plaintiffs be awarded such additional and further relief as is just and

                   appropriate.

     COUNT VIII - FRAUDULENT MISREPRESENTATION – ALL DEFENDANTS

       200.    Defendants represented WITCC’s Federal J-1 Visa Program as a cultural

exchange study program in which they would study and work at a job related to their field of

study for a period of two years.

       201.    The Defendants’ representation of WITCC’s Federal J-1 Visa Program was false

as the Plaintiffs’ jobs held no educational value and were unrelated to their field of study.



                                                  26

     Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 26 of 34
          202.   The Defendants’ representations were material as the Plaintiffs made the decision

to participate in the J-1 Visa Program based on the representations that they would be receiving

an education and professional skills in their field of study.

          203.   Defendants knew the representations about WITCC’s J-1 Visa Program were

false.

          204.   Defendants intended to deceive Plaintiffs.

          205.   The Plaintiffs acted in reliance on the truth of the representations and were

justified in relying on the representations.

          206.   The Defendants’ representations of WITCC’s J-1 Visa Program were a cause of

the Plaintiffs’ damage.

          207.   As a result of Defendants’ actions, Plaintiffs have sustained injuries and damages,

including but not limited to economic injury, past and future pain and suffering, and other

damages in amounts to be determined by the finder of fact.

          208.   Defendants’ actions against Plaintiffs were willful and wanton and done with

malice or in reckless disregard of the rights of Plaintiffs, entitling them to punitive damages.

          WHEREFORE, Plaintiffs demand judgment against all Defendants, jointly and severally,

in an amount that will fully and fairly compensate them for their injuries and damages, punitive

damages in an amount sufficient to punish Defendants and to deter them and others from

engaging in the same or similar wrongful conduct in the future, court costs, prejudgment and

postjudgment interest, and for such other appropriate relief as the Court finds just and

appropriate.

          COUNT IX: NEGLIGENT MISREPRESENTATION – ALL DEFENDANTS

          209.   Defendants made untrue assertions, believing them to be true, by consistently and



                                                  27

         Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 27 of 34
falsely representing to Plaintiffs that the J-1 Visa Program at WITCC was a cultural exchange

program in which Plaintiffs would study and gain hands-on experience related to their field of

study.

         210.   Defendants committed a breach of duty which, without intent to deceive, allowed

the Defendants to gain an advantage by misleading Plaintiffs to Plaintiffs’ disadvantage.

         211.   The representations made by Defendants were material to the ability of any

prospective J-1 Visa Program participant to decide whether to accept placement in the program.

         212.   The representations made by Defendants were false.

         213.   Defendants had a financial interest in supplying the information to Plaintiffs

which portrayed the work opportunities as “internships”.

         214.   Defendants knew or should have known that the representations made to Plaintiffs

were false.

         215.   The Plaintiffs justifiably acted in reliance on the representations that they would

receive education and professional work experience in their field of study by participating in the

J-1 Visa Program.

         216.   In making such representations, Defendants were negligent in one or more of the

following particulars:

                a. In representing that the professional experience Plaintiffs would be receiving

                    would be related to their field of study.

                b. In failing to disclose the secret deductions which were withheld from

                    Plaintiffs’ wages.

                c. In representing that Plaintiffs would not be responsible for paying tuition,

                    fees, or housing costs to Defendant WITCC.



                                                  28

     Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 28 of 34
               d. In representing to Plaintiffs that they would be working no more than 32 hours

                   per week.

       217.    The false representations of Defendants induced Plaintiffs into accepting

placement in the J-1 Visa Program.

       218.    Plaintiffs subsequently discovered that they were not being placed in internships

related to their field of study, that they were required to work more than 32 hours per week, and

that secret deductions were being made from their wages.

       219.    As a proximate result of Defendants’ actions, Plaintiffs have sustained injuries

and damages, including but not limited to economic injury, past and future pain and suffering,

and other damages in amounts to be determined by the finder of fact.

       WHEREFORE, Plaintiffs demand judgment against all Defendants, jointly and severally,

in an amount that will fully and fairly compensate them for their injuries and damages, court

costs, prejudgment and post judgment interest, and for such other relief as the Court finds just

and appropriate.

                COUNT X: UNJUST ENRICHMENT – ALL DEFENDANTS

       220.    Defendants benefitted from Plaintiffs working because they did not fully

compensate Plaintiffs for the hours they were working.

       221.    Defendants withheld secret deductions from Plaintiffs’ wages.

       222.    It is unjust to allow Defendants to retain benefits under the circumstances.

       223.    As a result of Defendants’ actions, Plaintiffs have suffered economic injury, pain

and suffering, and other damages.

       224.    Defendants’ actions against Plaintiffs were willful and wanton and done with

malice or in reckless disregard of the rights and safety of Plaintiffs, entitling them to punitive



                                                 29

     Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 29 of 34
damages.

       WHEREFORE, Plaintiffs demand judgment against all Defendants, jointly and severally,

in an amount that will fully and fairly compensate them for their injuries and damages, for

punitive damages in an amount sufficient to punish Defendants and to deter them and others

from similar wrongful conduct in the future, court costs, prejudgment and post judgment interest,

and for such other relief as the Court finds just and appropriate.

       COUNT XI: BREACH OF WRITTEN CONTRACT – DEFENDANT WITCC

       225.      On June 3, 2019, Defendant WITCC entered into a written contract with

Plaintiffs. Copies of the contracts are attached, marked Exhibits A-I, and incorporated by

reference.

       226.      By the terms of the contracts, Defendant WITCC agreed to provide Plaintiffs with

an educational and cultural exchange experience through the J-1 Visa Program.

       227.      Under the terms of the contracts, the Defendant WITCC and Plaintiffs agreed to

the following:

                 a. Plaintiffs would participate in the J-1 Visa Program for the duration of one

                    year, divided in to three semesters.

                 b. Plaintiffs would not be responsible for paying tuition, fees, housing, or

                    supplies.

                 c. Defendant WITCC would provide meals to Plaintiffs.

                 d. Defendant WITCC would supply Plaintiffs with all necessary materials for

                    classes and training.

                 e. Plaintiffs could not obtain paid internships off campus without permission

                    from Defendant WITCC.



                                                  30

     Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 30 of 34
                f. Plaintiffs would be receiving hands-on professional training, related to their

                      field of study, in an external environment.

        228.    Defendant failed to tender performance as required by the contract in that:

                a. Plaintiffs were not provided with internships related to their field of study.

                b. Plaintiffs were not provided with meals by Defendant WITCC.

                c. Defendant WITCC made secret deductions from Plaintiffs’ wages that they

                      claim were used to pay for Plaintiffs’ tuition, fees, and housing at WITCC.

        229.    Defendant’s failure to perform obligations under the contracts has damaged

Plaintiffs in that:

                a. Plaintiffs were not given the education and professional skills they were

                      promised.

                b. Plaintiffs were not fully compensated for the unskilled work they were

                      performing at their employers.

                c. Plaintiffs’ mental and physical health suffered due to the excessive hours they

                      were expected to work.

        230.    As a result of Defendant’s actions, Plaintiffs have sustained injuries and damages.

        WHEREFORE, Plaintiffs demand judgment against Defendant WITCC in an amount that

will fully and fairly compensate them for their injuries and damages, court costs, prejudgment

and post judgment interest, and for such other relief as the Court finds just and appropriate.

   COUNT XII: TORTIOUS BAD FAITH BREACH OF CONTRACT OR DENIAL OF
                    CONTRACT – DEFENDANT WITCC

        231.    The Plaintiffs’ motivation for entering into the contracts with the Defendant

WITCC was to gain educational and professional experience in their chosen field of study.

        232.    Ordinary contract damages are not adequate for the breach of the contracts at

                                                   31

      Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 31 of 34
issue because they do not account for the Defendant’s superior position and they do not make the

inferior position of Plaintiffs whole.

       233.    In terms of the contracts to provide an educational and professional experience

through a cultural exchange J-1 Visa, Plaintiffs were especially vulnerable to harm of breach due

to being young, far away from their native countries, and navigating a new country, and therefore

were required to trust Defendant WITCC to perform.

       234.    Defendant WITCC was aware of Plaintiffs’ vulnerabilities.

       235.    Defendant WITCC breached its written contracts to provide Plaintiffs with

“hands-on training to prepare them for an entry level position” in their field of study.

       236.    Defendant WITCC breached its written contracts to provide the J-1 Visa Program

free of cost to Plaintiffs and to provide meals.

       237.    Defendant WITCC’s breach of contract was in bad faith in that Defendant had no

reasonable basis to deny the existence of the contracts with Plaintiffs.

       238.    Defendant’s breach of its written contracts with Plaintiffs was the proximate

causes of Plaintiffs’ damages as set forth herein.

       239.    Defendant WITCC knew it lacked a reasonable basis for denying the existence of

such contracts or acted in reckless disregard for the lack of reasonable basis.

       240.    The failure and refusal of Defendant WITCC to perform its obligations under the

contracts has damaged Plaintiffs financially and caused them substantial economic and

emotional harm.

       241.    Defendant WITCC’s actions perpetrated against Plaintiffs were willful and

wanton and done with malice or in reckless disregard of the rights and safety of Plaintiffs,

entitling them to punitive damages.



                                                   32

     Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 32 of 34
         WHEREFORE, Plaintiffs demand judgment against Defendant WITCC in an amount that

will fully and fairly compensate Plaintiffs for their damages, for punitive damages in an amount

sufficient to punish Defendant and to deter it and others from engaging in similar wrongful

conduct in the future; court costs, prejudgment and post judgment interest, and such other relief

as the Court deems just and appropriate.

        COUNT XIII: TORTIOUS INFLICTION OF EMOTIONAL DISTRESS – ALL
                                DEFENDANTS

         242.   Defendants’ unlawful acts and omissions went beyond the bounds of decency and

beyond what can be tolerated by a civilized society.

         243.   Defendants’ unlawful acts and omissions were extreme and outrageous.

         244.   Defendants knew their conduct would cause severe physical, psychological,

and/or emotional harm, and they acted with intentional and/or reckless disregard for causing that

harm.

         245.   As a result of Defendants’ conduct, Plaintiffs sustained injuries and damages

including but not limited to past and future severe mental and emotional harm and anguish, pain

and suffering, psychological and emotional injuries, humiliation, embarrassment, loss of

enjoyment of life, and other damages as will be shown by the evidence.

         246.   Defendants’ actions perpetrated against Plaintiffs were willful and wanton and

done with malice or in reckless disregard of the rights and safety of Plaintiffs, entitling them to

punitive damages.

         WHEREFORE, Plaintiffs demand judgment against Defendants in an amount that will

fully and fairly compensate Plaintiffs for their damages, for punitive damages in an amount

sufficient to punish Defendants and to deter them and others from engaging in similar wrongful

conduct in the future; court costs, prejudgment and post judgment interest, and such other relief

                                                 33

     Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 33 of 34
as the Court deems just and appropriate.

                                       JURY DEMAND

       COME NOW Plaintiffs and demand trial by jury as to all counts.

                                           /s/ Roxanne Conlin
                                           ROXANNE CONLIN, AT0001642
                                           DEVIN C. KELLY, AT0011691
                                           ROXANNE CONLIN & ASSOCIATES, P.C.
                                           3721 SW 61st Street, Suite C
                                           Des Moines, IA 50321-2418
                                           Phone: (515) 283-1111; Fax: (515) 282-0477
                                           Email: roxanne@roxanneconlinlaw.com,
                                                  dkelly@roxanneconlinlaw.com,
                                                  cc: dpalmer@roxanneconlinlaw.com


                                           /s/ Paige Fiedler
                                           PAIGE FIEDLER AT0002496
                                           paige@employmentlawiowa.com
                                           AMY BECK AT0013022
                                           amy@employmentlawiowa.com
                                           8831 Windsor Parkway
                                           Johnston, IA 50131
                                           Telephone: (515) 254-1999
                                           Fax: (515) 254-9923


                                           ATTORNEYS FOR PLAINTIFFS




                                             34

     Case 5:21-cv-04001-LTS-KEM Document 15 Filed 03/10/21 Page 34 of 34
